Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 1 of 45 Page ID #:1
 Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 2 of 45 Page ID #:2




                                AFFIDAVIT

     I, Luis Orozco, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

             This affidavit is made in support of a criminal

complaint against, and arrest warrants for, Zhenyi QI and Thuan

LE for violations of 18 U.S.C. §§ 1344, 1544 and/or 1028A,

and/or a conspiracy in violation of 18 U.S.C. § 371 to commit

one or more of the listed violations.
             This affidavit is also made in support of the

following:

             a.   An application for a warrant to search the

residence located at 1319 Parkside Drive, West Covina, CA 91792

(the “QI RESIDENCE”), as described more fully in Attachment A-1;

             b.   An application for a warrant to search a black

2020 Porsche bearing California license plate number 8SWG709 and

vehicle identification number WP0AA2A72LL102301 (the “QI

VEHICLE”), as described more fully in Attachment A-2;
             The requested search warrant seeks authorization to

seize evidence, fruits, and instrumentalities of violations of

the following statutes, as described more fully in Attachment B:

18 U.S.C. § 371 (Conspiracy); 18 U.S.C. § 1344 (Bank Fraud), 18

U.S.C. § 1544 (Misuse of a passport), and 18 U.S.C. § 1028A

(Aggravated Identity Theft) (the “SUBJECT OFFENSES”).

Attachments A-1, A-2, and B are incorporated herein by

reference.




                                    1
 Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 3 of 45 Page ID #:3




             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                II. BACKGROUND OF SPECIAL AGENT OROZCO
             I am a Special Agent (“SA”) with the U.S. Department

of State, Diplomatic Security Service (“DSS”) and have been so

employed since October 2010.      I am currently assigned to the

Document and Benefit Fraud Task Force in Los Angeles.          Among my

other duties as a SA of the DSS, I investigate criminal

violations of the laws governing the issuance of passports and

visas, and other related criminal violations involving identity

theft.   I have completed the Criminal Investigator Training

Program at the Federal Law Enforcement Training Center in

Glynco, Georgia. Prior to my current assignment, I served in the

San Francisco Field Office, where I conducted criminal

investigations of passport and visa fraud. I hold a Master of

Science in Leadership and Bachelor of Business Administration.

                    III. SUMMARY OF PROBABLE CAUSE
             Zhenyi QI and Thuan LE are former employees of a Bank

of America (“BofA”) branch in this district. BofA is a

federally-insured financial institution within the meaning of


                                    2
 Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 4 of 45 Page ID #:4




federal law.   Between July 9, 2019 and July 24, 2020, QI and LE

used their positions as personal bankers at BofA to fraudulently

open more than 400 BofA bank accounts. Specifically, QI and LE

used copies of real and fraudulent Chinese passports to open

BofA accounts while the purported-accountholders were not

physically present at the time of the account opening, which was

a violation of both federal regulations and BofA policy.
           In the course of this scheme, QI and LE also used four

addresses (two commercial postal stops and two residential

addresses) as the addresses of record for all of the 400+

fraudulently-opened accounts. Law enforcement agents have

interviewed the residents/operators at three of these addresses,

who have stated that QI and LE used these addresses as mail

drops, and that the purported accountholders did not reside at

those locations.

                   IV. STATEMENT OF PROBABLE CAUSE
           Based on my training and experience, and my

observations and investigation into this matter, including my
conversations with victims, interviews with witnesses, and my

discussions with BofA investigator Rhett Hardy (“Hardy”), I know

the following:

  A BofA Internal Investigation Finds Hundreds of Bank Accounts
   Opened in Violation of Federal Regulations and BofA Policy

           On August 7, 2020, Hardy, a member of the Internal

Enterprise Investigations (“IEI”) unit at BofA, contacted SA

David Morales of Homeland Security Investigations (“HSI”) and




                                    3
 Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 5 of 45 Page ID #:5




myself concerning potential illegal activity that Hardy

suspected had been committed by BofA employees.
           Hardy advised that, based on a BofA internal

investigation, he suspected that a former employee named Zhenyi

QI (D.O.B. July 18, 1995), a lawful permanent resident alien

(“LPR”), had improperly opened at least 385 BofA bank accounts

between July 9, 2019 and July 24, 2020 (the “QI Accounts”).
           QI was a BofA employee at a BofA branch located at

8856 Valley Blvd, Rosemead Ca, 91770.        QI had resigned from his

employment with BofA on or about August 24, 2020, following an

internal investigation that resulted in him having been placed

on paid administrative leave for violating internal bank

policies. Specifically, QI was under internal investigation for

opening accounts (the QI Accounts) in the names of individuals

who were not physically present in the relevant BofA branch when

the relevant accounts were opened, as required by BofA’s

Customer Identification Program (“CIP”) as well as federal

regulations, as stated in 31 CFR 103.121.
           31 CFR 103.121, as well as BofA policy, requires that

any nonresident alien (“NRA”) individual seeking to open an

account at the bank must (a) be physically present at a bank

when opening an account; (b) present an original, acceptable

identification document (which may include a valid passport);

and (c) demonstrate to the bank that he or she has a valid

physical address in the United States.        BofA’s CIP also includes

a specific requirement that employees opening NRA accounts

verify each new account holder’s physical address.          Satisfaction


                                    4
 Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 6 of 45 Page ID #:6




of each of these requirements is material to BofA, intended to

ensure compliance with federal banking laws, and a critical

component of the bank’s anti-money laundering (“AML”) protocols.

BofA will not open an account for an NRA individual in the

absence of compliance with 31 CFR 103.121 and all of the bank’s

CIP requirements.
           As described herein, Hardy advised that BofA had

determined that the QI Accounts had been opened in the names of

dozens of NRA individuals, yet each of the QI Accounts was

opened using one of the same four addresses in California. Hardy

also advised that BofA believed that all of the QI Accounts had

been opened using copies of Chinese passports as identification,

in the name of NRAs who were not present in the branch at the

time the accounts were opened, in violation of 31 CFR 103.121

and BofA AML policy.
           As described herein, this information from Hardy was

checked and verified by cross-referencing the names of the

purported accountholders of the QI Accounts against U.S. Customs
and Border protection (“CBP”) border crossing records and U.S.

Department of State (“DOS”) consular visa records.

 The QI Accounts Were Opened Using False Physical Addresses, in
      Violation of Federal Regulations and BofA AML Policy

           Sixty-eight (68) of the QI Accounts identified the

purported accountholder’s physical address as 145 E. Duarte

Road, Arcadia Ca, 91006 (the “Duarte Road address”).          That

address is assigned to a United States Postal Service (“USPS”)

authorized commercial mail stop.        Under 31 CFR § 103.121,


                                    5
 Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 7 of 45 Page ID #:7




commercial mail stops are not permitted as physical addresses

for foreign nationals as an address of record when opening a

U.S. bank account.1      The use of the Duarte Road address for the

QI Accounts was thus a violation of federal regulations and BofA

policy.

               On October 19, 2020, SA Orozco and SA Morales went to

the Duarte Road address and interviewed the owner, Johanna

Zhong. Zhong was provided a list of the 68 accountholder names

purportedly receiving mail from BofA at the Duarte Road address.

Zhong looked through the business records and only recognized

one name as a listed customer. All other names were unknown to

Zhong. Zhong admitted that she receives a large amount of mail

from various banks for people with Chinese names that are not

her customers and do not rent a mail box from her.

               Eighty-one (81) of the QI Accounts identified the

purported accountholder’s physical address as 1608 Nogales

Street, Rowland Heights, Ca 91748 (the “Nogales Street

address”).      The Nogales Street address is also a commercial mail
stop.       The use of the Nogales Street address for the QI Accounts

was thus a violation of federal regulations and BofA policy.

               One hundred seventy-one (171) of the QI Accounts

identified the purported accountholder’s physical address as

3238 Eckhart Avenue, Rosemead, Ca 91770 (the “Eckhart Avenue

address”).       That address is the front unit of a multi-unit

building, and is approximately 800 square feet in size.           While

        1
       Commercial mail stops are classified in the same manner as
post office boxes (“PO Boxes”) and post mail boxes (“PMB’s”).

                                     6
 Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 8 of 45 Page ID #:8




this address could have qualified as a legitimate address of

record, queries to both commercial and law enforcement databases2
reflect that none of the purported accountholders of the QI

Accounts who used this address ever actually lived there.

           Sixty-five (65) of the QI Accounts (61 personal NRA

accounts and five business accounts) identified the purported

accountholder’s physical address as 2305 Sherwood Road, San

Marino, Ca 91108 (the “Sherwood Road address”).         The Sherwood

Road address is assigned to a single-family home. While this

address could have qualified as a legitimate address of record,

queries to both commercial and law enforcement databases

reflected that none of the purported accountholders of the QI

Accounts who used this address ever actually lived there.

Furthermore, and as described below, during an interview with

law enforcement, the current resident and a relative of the

owner of the Sherwood Drive address denied knowing any of the

names or companies associated with these 65 of the QI Accounts.

           On November 2, 2020, SA Orozco and SA Hermosillo

interviewed Zihan Xu and Zizhi Xiong at the Sherwood Road

address. Xu and Xiong are both Chinese citizens and currently

“F1” students in the United States. Xu and Xiong are residents

of Sherwood Road address, and explained the following:

           a.   Xu and Xiong are in a dating relationship with

each other and are friends with QI.


     2 These databases include those maintained by ThomsonReuters
and Lexis Nexus, as well as the California Department of Motor
Vehicles.

                                    7
 Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 9 of 45 Page ID #:9




             b.   QI was the BofA employee who opened Xu’s account

at BofA in approximately 2018.      QI and Xu stayed in touch with

each other via WeChat. Xiong met QI through Xu.

             c.   In approximately March or April of 2020, QI

contacted Xu and stated he needed to use their address for his

customers in China that couldn’t come to the United States. Xu

and Xiong agreed to let QI use their address and receive mail

from BofA.

             d.   Xiong explained that QI would text them when he

was coming over to pick up the mail, which usually consisted of

bank ATM cards, while driving a black 2020 Porsche.

             e.   The last time QI picked up the mail from Xu and

Xiong was in August of 2020.

             f.   Agents showed Xu and Xiong a list of names, all

of which had the Sherwood Road address listed as their address,

and both Xu and Xiong examined the list and stated that none of

the people listed ever lived at the Sherwood Road address, but

that some had received mail at the address which had been picked

up by QI.
             On November 3, 2020, Xiong contacted SA Orozco via

phone and told him QI had contacted him asking him if any

mail/bank cards had arrived in the mail, as he needed to come by

and get them. Xiong further stated that QI told Xu that he was

preparing to move back to China permanently and was exchanging

US dollars for Chinese currency. Xu looked on WeChat and saw

that QI was selling his personal items.




                                    8
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 10 of 45 Page ID #:10




The QI Accounts Were Opened Without the Purported Accountholders

  Being Physically Present in the Bank, in Violation of Federal

                   Regulations and BofA AML Policy

           Each of the QI Accounts was opened in the name of a

Chinese national using what purported to be a copy of a Chinese

passport as the required identification document.          When checked

against DOS records, it was determined that, of the 380 passport

copies used by QI to open the QI Accounts (385 QI Accounts,

minus 5 business accounts that did not list passport numbers),

only 61 of the purported accountholders of the QI Accounts had

ever been granted valid visas to enter the US.3 Accordingly, I

believe it is highly unlikely that the remaining QI Accounts

could have been opened while the passport holder was physically

present in the bank, as required by federal regulations and BofA

AML policy.
           Of the 61 purported accountholders of the QI Accounts

who had obtained a valid visa to enter the United States at some

point in time, according to CBP records of entry and border
crossings, only six of them were found to have potentially been

in the United States at the time the relevant QI Accounts in

their names were opened by QI. Specifically, two of these


     3 In some instances, multiple QI Accounts were opened in the
name of the same purported accountholder. As such, while there
were 385 QI Accounts, there are substantially fewer
accountholders of the QI Accounts, because some of these
individuals’ passports were used to open multiple QI Accounts.
In addition, one BofA account was opened by QI in the name of
Zihan Xu, who received mail for QI at the Sherwood Road address,
as described above. This account in Xu’s name remains under
investigation.

                                    9
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 11 of 45 Page ID #:11




purported accountholders were found to have been in the United

States at the time the relevant QI Accounts were opened, and the

remaining four may have been in the United States, as no visa

departure date has presently been recorded by CBP.                For the six

NRA individuals who were potentially present in the United

States at the time the respective QI Accounts were opened, there

is no evidence in any BofA records that any of these individuals

was actually present in the bank at the time an account was

opened in his or her name.4
             The chart below lists the 61 purported accountholders

of the QI Accounts who had obtained a valid visa at some point,

and their status when the associated QI Account(s) were opened:

Date Relevant                                                     In US When
                 Passport #   Name            Date of Departure
Account Opened                                                    Account Opened?
7/23/2020        E92511001    RUI LI          1/7/2017            Not In Country
5/28/2020        EC9723142    ZHAODAN LIU     Never in US         Not in Country

6/8/2020         E03953650    YUN KUANG       8/21/2019           Not In Country

1/16/2020        G41165489    YU LI           Never in US         Not in Country

2/4/2020         E95596147    ZHENZHEN TANG   5/11/2018           Not In Country
7/24/2020        G47391455    YUTAO LI        11/1/2015           Not In Country
6/22/2020        EB6617480    NA GAO          2/8/2019            Not In Country

6/1/2020         E41734919    ZHE KANG        10/12/2019          Not In Country
10/15/2019       G42751556    WENJING HU      11/30/2018          Not In Country
2/6/2020         G48921192    JIANGSHENG WU   10/6/2015           Not In Country

5/26/2020        ED2123563    CHEN WANG       No Recent Entry     Not in Country



     4 Only one QI Account was opened for each of these six
purported accountholders.

                                         10
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 12 of 45 Page ID #:12




12/11/2019      E0966368     LING ZHOU       NOT FOUND      Not in Country
5/26/2020       E32967819    ZHE TANG        6/17/2017      Not In Country

1/13/2020       E59462304    BO YANG         5/17/2018      Not In Country
6/22/2020       G44013449    JIANMIN FENG    8/11/2019      Not In Country

8/15/2019       E68904478    YONGJIAN XU     Never in US    Not in Country
7/8/2020        E40934930    TAO CHEN        6/30/2015      Not In Country
3/24/2020       EE4130925    BAOHONG CAO     2/24/2013      Not In Country
5/18/2020       EB6882505    NING LI         2018           Not In Country
6/29/2020       ED6588640    YING TAO        11/21/2018     Not In Country
12/4/2019       ee6217110    BIN WU          10/24/2019     Not In Country

4/20/2020       G54969723    JIAMING ZHU     7/6/2015       Not In Country
4/9/2020        E47488994    HUAWEI LIU      1/4/2020       Not In Country
3/23/2020       E64851047    XUAN LUO        5/20/2018      Not In Country
7/29/2019       E85370402    MINGYANG LI     1/8/2020       In Country
5/4/2020        EC0007737    YUNZHE JIANG    6/5/2018       Not In Country

2/20/2020       E48569249    LONG GAO        6/10/2017      Not In Country
8/19/2019       EE5794338    TIANZHENG XIE   8/11/2019      Not In Country
4/6/2020        E69440222    WENZHENG WEI    2/4/2019       Not In Country
5/8/2020        E20474178    QI CHEN         7/30/2012      Not In Country
6/15/2020       G58439374    PU YAN          1/11/2013      Not In Country
                             DONGDONG
7/6/2020        EB6191736                    Never in US    Not in Country
                             WANG

4/10/2020       G55829886    JUN MA          6/27/2014      Not In Country
5/20/2020       G42329539    CHUNHUI LI      1/15/2012      Not In Country
                             ZHONGYUAN
7/24/2020       E70034278                    5/14/2016      Not In Country
                             ZHANG

1/24/2020       E27763099    JIANYE XU       12/23/2015     Not In Country
4/28/2020       G55564876    CHENG ZHANG     10/5/2019      Not In Country
5/20/2020       E30427542    MINGYU CAI      11/27/2017     Not In Country




                                       11
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 13 of 45 Page ID #:13




                                             9/5/2019-
8/15/2019        E20995071   LINGHUI KONG                    Not In Country
                                             9/14/2019
2/28/2020        ED1384749   YAOBIN LU       Never in US     Not in Country

10/9/2019        E45166815   ANJIAN HU       6/10/2017       Not In Country
1/16/2020        E10927913   XUEZONG XU      2018 Overstay   In Country
11/27/2019       E35712718   GANG WU         11/20/2019      Not In Country

7/6/2020         EC7404142   XIAOFENG SHEN   Never in US     Not in Country
10/11/2019       K00276590   ZHE YANG        8/15/2018       Not In Country

11/8/2019        E22410166   YI XIANG        8/2/2018        Not In Country
6/8/2020         E95102989   NINGZHEN SU     10/1/2018       Not In Country
6/25/2020        E67872649   XIAOWEI YANG    6/27/2017       Not In Country
6/18/2020        G39231731   YUBIN LIN       1/18/2018       Not in country
4/27/2020        E70258967   LIANG GAO       No Departure    Possibly in country
5/8/2020         E72404012   CHAOHAO JIN     8/28/2017       Not in country

7/2/2020         E27967169   GUOXING MI      9/1/2019        Not in country
6/11/2020        E90245910   WEIFENG CAI     1/9/2020        Not in country

4/30/2020        EC9470825   RONGSHUN ZHAO   No Departure    Possibly in country
6/9/2020         EA3106951   HUIJUN ZHAO     4/17/2018       Not in country
6/1/2020         E16062274   XINLEI YOU      No Departure    Possibly in country

6/26/2020        E39684043   QINGFENG WU     No entry        Not in country
6/1/2020         EH5772605   TING TANG       No Departure    Possibly in country
6/22/2020        E89280897   YUNFEI SONG     1/14/2019       Not in country
4/28/2020        E57335631   WENZHAO MAO     12/4/2018       Not in country
                             GUODONG
4/16/2020        E15422603   HUANG           7/9/2016        Not in country



             In sum, according to BofA records, DOS databases, and

CBP border crossing and entry records, of the 380 QI Accounts

opened with a passport, 374 were opened with Chinese passports



                                        12
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 14 of 45 Page ID #:14



that were determined to be either (a) invalid or (b) the

passport of a person who was not present in the United States at

or about the time of the opening of the relevant QI Account.

             I have also reviewed notes of an interview of QI

conducted by BofA officials on or about July 27, 2020, in which

QI admitted that he opened accounts for foreign nationals who

were not permanent U.S. residents and that he took custody of

the bank cards for these accounts when they were issued.

             Based on these facts, there is probable cause to

believe that, in opening each of the QI Accounts, QI used copies

of valid and invalid passports in the names of the individuals

identified above to open the QI Accounts contrary to federal

regulations and BofA AML policy, in knowing and unlawful

violation of 18 U.S.C. §§ 1344 (bank fraud) and 1544 (misuse of

passport).


   At Least Four of the QI Accounts Were Opened Using False or
   Altered Passports of Real Persons other than the Identified

                             Accountholder


             Of the 380 Chinese passports used by QI to open the QI

Accounts, according to DOS databases and CBP border crossing and

entry records, at least four of these passport numbers were

found to have been issued to real persons other than those

listed on the face of the copy of the passport used to open the



                                    13
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 15 of 45 Page ID #:15



relevant QI Account, in violation of 18 U.S.C. §§ 1028A, 1344,

and 1544. Specifically:

           a.    QI opened account #325143485063 in the name of Na

GAO on June 22, 2020, using what was purported to be a passport

bearing #EB6617480.     DOS records revealed no legitimate passport

belonging to GAO with that passport number, and CBP records

reflect no legal entry by GAO into the US.        Passport #EB6617480

was revealed by DOS records to have been issued to Filipino

national F.D.R.B. Accordingly, I believe QI opened account

#325143485063 using a false or altered version of a passport

issued to a real person, namely, F.D.R.B.5

           b.    QI opened account #325140257647 in the name of

Junlei WANG on March 23, 2020, using what was purported to be a

passport bearing #EB4597752.      DOS records revealed no legitimate

passport belonging to WANG with that passport number, and CBP

records reflect no legal entry by WANG into the U.S.          Passport

#EB4597752 was revealed by DOS records to have been issued to

Filipino national J.E.P. Accordingly, I believe QI opened

account #325140257647 using a false or altered version of a

passport issued to a real person, namely, J.D.P.




     5 Based on my training and experience, and my own
investigation of this case, I know that it is highly unlikely
for passports and associated passport numbers to be issued in
the absence of a real person applying for, and receiving, the
same passport.

                                    14
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 16 of 45 Page ID #:16



           c.    QI opened account #325143940126 in the name of

DongDong WANG on July 6, 2020, using what was purported to be a

passport bearing #EB6191736. DOS records revealed no legitimate

passport belonging to DongDong WANG with that passport number,

and CBP records reflect no legal entry by WANG into the U.S.

Passport #EB6191736 was revealed by DOS records to have been

issued to Filipino national R.M.P.S. Accordingly, I believe QI

opened account #325143940126 using a false or altered version of

a passport issued to a real person, namely, R.M.P.S.

           d.    QI opened account #325143936240 in the name of

Xiaofeng SHEN on July 6, 2020, using what purported to be a

passport bearing #EC7404142.      DOS records revealed no legitimate

passport belonging to SHEN with that passport number, and CBP

records reflect no legal entry by SHEN into the U.S.          Passport

#EC7404142 was revealed by DOS records to have been issued to

Filipino national I.M.O.P. Accordingly, I believe QI opened

account #325143936240 using a false or altered version of a

passport issued to a real person, namely, I.M.O.P.

    Thuan LE Assists QI and Opens Further Fraudulent Accounts

           Hardy further advised that another former BofA

employee, Thuan LE (D.O.B. March 7, 1992), also an LPR, opened

an additional 20 bank accounts between April 27, 2020 and June

2, 2020, for different NRA individuals following the same basic

process as QI (the “LE Accounts”).       Like the QI Accounts, all of



                                    15
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 17 of 45 Page ID #:17
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 18 of 45 Page ID #:18
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 19 of 45 Page ID #:19



  QI and LE Conspire and Assist Each Other in Violating Federal
            Regulations and Evading BofA AML Controls

            Due to the employment positions that QI and LE held

with BofA, each had access to the internal systems and AML

controls utilized by BofA when opening bank accounts.          These

protocols, which are required by federal law and BofA AML

policy, generally require approvals by at least two different

individuals.   QI and LE would override BofA system blocks for

each other when opening accounts for NRA individuals who were
not present in the bank, namely, the QI Accounts and LE

Accounts.   By overriding those blocks, QI and LE were able to

open accounts in violation of law and bank policy, disregarding

legal and bank policy requirements that were material to BofA, a

federally-insured financial institution.        In doing so, QI and LE

assisted each other in evading internal security measures put

into place at BofA as part of its AML protocols that were

intended to prevent the opening of bank accounts by people who

were not present in the bank and, had BofA known that QI and LE

were taking the actions described herein, it would have

prevented the opening of these accounts.


    BofA Terminates QI and LE as Bank Employees Following an
                     Internal Investigation

            Hardy advised me that BofA had determined that the

opening of the 385 QI Accounts and 20 LI Accounts violated

BofA’s AML policies and CIP, as required by 31 CFR 103.121. In

addition to improperly opening accounts for individuals who were

not present in the branch, neither QI nor LE made and retained


                                    18
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 20 of 45 Page ID #:20




copies of original identity documents used to open the accounts.

BofA advised that had QI and LE followed all required

procedures, the accounts would not have been allowed to be

opened.   As a result of their conduct, QI’s and LE’s employment

with BofA was terminated for violation of company policies, to

include not following required verification of addresses and

identity.   Hardy further advised that LE’s and QI’s practice of

overriding internal blocks on each other’s transactions was in

further violation of bank policy, and that the accounts for

which these blocks were overridden would not have been

authorized to be opened had QI and LE not violated the policy.

                   The QI RESIDENCE and QI VEHICLE
            QI reported his residence to BofA on his employment

documents as 1319 Parkside Drive, West Covina, Ca, 91792 (the QI

RESIDENCE). Based on my investigation and public source

document, I am aware that the QI RESIDENCE is owned by QI’s

mother and was purchased in approximately 2015.

            According to current DMV records, QI’s California

Driver’s license and the QI VEHICLE are each registered at the

QI RESIDENCE.

            As described above, Zihan Xu described QI driving a

black 2020 Porsche consistent with the description of the QI

VEHICLE when picking up mail intended for the QI Accounts.

            On November 9, 2020, I and other law enforcement

agents conducted surveillance of the QI RESIDENCE and observed

the QI VEHICLE parked at the QI RESIDENCE in the parking space

labeled “1319”.


                                    19
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 21 of 45 Page ID #:21




   V. TRAINING AND EXPERIENCE REGARDING THE SUBJECT OFFENSES

           Based on my experience and training, and based on my

consultation with other law enforcement officers, I know that:

           a.    It is common practice for individuals involved in

identity theft, bank fraud, and passport fraud to use digital

devices.   Such digital devices are often used to facilitate,

conduct, and track their fraudulent transactions and identity

theft.   Suspects often use digital devices to perpetrate their

crimes due to the relative anonymity gained by conducting

financial transactions electronically or over the internet.

They often employ digital devices for the purposes, among

others, of: (1) applying online for fraudulent credit cards; (2)

obtaining or storing personal identification information for the

purpose of establishing or modifying fraudulent bank accounts

and/or credit card accounts; (3) using fraudulently obtained

bank accounts and/or credit card accounts to make purchases,

sometimes of further personal information; (4) keeping records

of their crimes; (5) researching personal information, such as

social security numbers and dates of birth, for potential

identity theft victims. Such digital devices, as well as paper

records of items described in this paragraph are commonly found

in the houses, garages, and vehicles of those involved in

identity theft and access device fraud.

           b.    It is also common for identity thieves to keep

“profiles” of victims on digital devices.        Such “profiles”

contain the personal identifying information of victims, such as

names, Social Security numbers, dates of birth, driver’s license


                                    20
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 22 of 45 Page ID #:22




or state identification numbers, alien registration numbers,

passport numbers, and employer or taxpayer identification

numbers. Such profiles, as well as paper records of the same

items described in this paragraph are commonly found in the

houses, garages, and vehicles of those involved in identity

theft and fraud.

           c.     It is also common for identity thieves to use

digital devices to store information related to their identity

theft crimes long after the crimes have been committed.           This

information can include logs of fraudulent transaction history;

funds received; individuals and companies that have been

victimized; payments from co-conspirators; and victim

“profiles.”     Such records may also kept in paper in the identity

thieves’ residences, garages, and vehicles.

           d.     It is common for identity thieves, and

individuals engaged in bank fraud and identification document

fraud to use equipment and software to print identification

documents and cards, to create magnetic strips for documents and

cards, to use embossing machines to create documents and cards,
to use laser printers to create documents and cards, and to use

magnetic card readers to read and re-encode documents and cards.

These items are commonly found in identity thieves’ residences,

garages, and vehicles.     Software relevant to such schemes can

often be found on digital devices, such as computers.

           e.     Individuals involved in fraud and counterfeit

identity and various bank fraud schemes commonly keep proceeds

of their schemes in their residences, garages, and vehicles.


                                    21
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 23 of 45 Page ID #:23




           f.     I also know that it is common practice for

members of these criminal groups to use safes and other secured

containers as places to hold, maintain, hide, conceal, and store

fraudulent cards and documents, and merchandise obtained with

the same, as well as other materials relating to their criminal

activities.     By hiding the tools and fruits of fraud and

identity theft in safes, criminals attempt to conceal the nature

of their criminal activities to family, friends, and ultimately

law enforcement.    I also know that ultimately these criminal

groups hope to obtain genuine currency but due to certain

financial regulations, cash is difficult to deposit in

traditional financial institutions without raising red flags.

Accordingly, safes and secured containers are often used to hold

the cash to prevent theft.

           g.     I know that individuals who participate in

identity theft, bank fraud, and bank fraud schemes often have

co-conspirators who they communicate with by phone, text

message, social media and email, including by exchanging

photographs of stolen identity information and victims.           In
addition, such individuals often maintain contact information

for their co-conspirators on their digital devices as well.

          VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
           As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as


                                    22
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 24 of 45 Page ID #:24




telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.    Based on my knowledge, training, and

experience, as well as information related to me by agents and

others involved in the forensic examination of digital devices,

I know that data in digital form can be stored on a variety of

digital devices and that during the search of a premises it is

not always possible to search digital devices for digital data

for a number of reasons, including the following:
             Searching digital devices can be a highly technical

process that requires specific expertise and specialized
equipment.    There are so many types of digital devices and

software programs in use today that it is impossible to bring to

the search site all of the necessary technical manuals and

specialized equipment necessary to conduct a thorough search.

In addition, it may be necessary to consult with specially

trained personnel who have specific expertise in the types of

digital devices, operating systems, or software applications

that are being searched.




                                    23
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 25 of 45 Page ID #:25




           Digital data is particularly vulnerable to inadvertent

or intentional modification or destruction.         Searching digital

devices can require the use of precise, scientific procedures

that are designed to maintain the integrity of digital data and

to recover “hidden,” erased, compressed, encrypted, or password-

protected data.    As a result, a controlled environment, such as

a law enforcement laboratory or similar facility, is essential

to conducting a complete and accurate analysis of data stored on

digital devices.
           The volume of data stored on many digital devices will

typically be so large that it will be highly impractical to

search for data during the physical search of the premises.           A

single megabyte of storage space is the equivalent of 500

double-spaced pages of text.      A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text.     Storage devices capable of storing 500 or

more gigabytes are now commonplace.       Consequently, just one

device might contain the equivalent of 250 million pages of

data, which, if printed out, would completely fill three 35’ x

35’ x 10’ rooms to the ceiling.       Further, a 500 gigabyte drive

could contain as many as approximately 450 full run movies or

450,000 songs.
           Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet.6

     6 These statements do not generally apply to data stored in
volatile memory such as random-access memory, or “RAM,” which


                                    24
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 26 of 45 Page ID #:26




Electronic files saved to a hard drive can be stored for years

with little or no cost.     Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools.      Normally, when a person deletes a

file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data.       Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack

space, i.e., space on a hard drive that is not allocated to an
active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten.     In addition, a computer’s operating

system may also keep a record of deleted data in a swap or

recovery file.    Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache.     The browser typically maintains a fixed

amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content.      Thus, the ability to retrieve

residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular

user’s operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

requires specialized tools and a controlled laboratory

environment.   Recovery also can require substantial time.

data is, generally speaking, deleted once a device is turned
off.


                                    25
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 27 of 45 Page ID #:27




           Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,

programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for

by this warrant.    Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole.   Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file).        Virtual memory

paging systems can leave digital data on the hard drive that

show what tasks and processes on the computer were recently

used.   Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords.          Operating

systems can record additional data, such as the attachment of

peripherals, the attachment of USB flash storage devices, and

the times the computer was in use.       Computer file systems can

record data about the dates files were created and the sequence

in which they were created.      This data can be evidence of a

crime, indicate the identity of the user of the digital device,


                                    26
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 28 of 45 Page ID #:28




or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a

controlled laboratory environment, and also can require

substantial time.
           Further, evidence of how a digital device has been

used, what it has been used for, and who has used it, may be the

absence of particular data on a digital device.         For example, to

rebut a claim that the owner of a digital device was not

responsible for a particular use because the device was being

controlled remotely by malicious software, it may be necessary

to show that malicious software that allows someone else to

control the digital device remotely is not present on the

digital device.    Evidence of the absence of particular data on a

digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a

controlled laboratory environment, and can require substantial

time.
           Digital device users can attempt to conceal data

within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.

For example, files with the extension “.jpg” often are image

files; however, a user can easily change the extension to “.txt”

to conceal the image and make it appear that the file contains

text.   Digital device users can also attempt to conceal data by

using encryption, which means that a password or device, such as

a “dongle” or “keycard,” is necessary to decrypt the data into


                                    27
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 29 of 45 Page ID #:29




readable form.    In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called “steganography.”       For example, by using

steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or

alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort

through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or

instrumentalities of a crime.      In addition, decryption of

devices and data stored thereon is a constantly evolving field,

and law enforcement agencies continuously develop or acquire new

methods of decryption, even for devices or data that cannot

currently be decrypted.
           As discussed herein, based on my training and

experience I believe that digital devices will be found during

the search.   I know from my training and experience and my
review of publicly available materials that several hardware and

software manufacturers offer their users the ability to unlock

their devices through biometric features in lieu of a numeric or

alphanumeric passcode or password.       These biometric features

include fingerprint-recognition, face-recognition, iris-

recognition, and retina-recognition.       Some devices offer a

combination of these biometric features and enable the users of

such devices to select which features they would like to

utilize.


                                    28
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 30 of 45 Page ID #:30




           If a device is equipped with a fingerprint scanner, a

user may enable the ability to unlock the device through his or

her fingerprints.    For example, Apple Inc. (“Apple”) offers a

feature on some of its phones and laptops called “Touch ID,”

which allows a user to register up to five fingerprints that can

unlock a device.    Once a fingerprint is registered, a user can

unlock the device by pressing the relevant finger to the

device’s Touch ID sensor, which on a cell phone is found in the

round button (often referred to as the “home” button) located at

the bottom center of the front of the phone, and on a laptop is

located on the right side of the “Touch Bar” located directly

above the keyboard.     Fingerprint-recognition features are

increasingly common on modern digital devices.         For example, for

Apple products, all iPhone 5S to iPhone 8 models, as well as

iPads (5th generation or later), iPad Pro, iPad Air 2, and iPad

mini 3 or later, and MacBook Pro laptops with the Touch Bar are

all equipped with Touch ID.      Motorola, HTC, LG, and Samsung,

among other companies, also produce phones with fingerprint

sensors to enable biometric unlock by fingerprint.          The

fingerprint sensors for these companies have different names but

operate similarly to Touch ID.
           If a device is equipped with a facial-recognition

feature, a user may enable the ability to unlock the device

through his or her face.     To activate the facial-recognition

feature, a user must hold the device in front of his or her

face.   The device’s camera analyzes and records data based on

the user’s facial characteristics.       The device is then


                                    29
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 31 of 45 Page ID #:31




automatically unlocked if the camera detects a face with

characteristics that match those of the registered face.           No

physical contact by the user with the digital device is

necessary for the unlock, but eye contact with the camera is

often essential to the proper functioning of these facial-

recognition features; thus, a user must have his or her eyes

open during the biometric scan (unless the user previously

disabled this requirement).      Several companies produce digital

devices equipped with a facial-recognition-unlock feature, and

all work in a similar manner with different degrees of

sophistication, e.g., Samsung’s Galaxy S8 (released Spring

2017) and Note8 (released Fall 2017), Apple’s iPhone X (released

Fall 2017).    Apple calls its facial-recognition unlock feature

“Face ID.”    The scan and unlock process for Face ID is almost

instantaneous, occurring in approximately one second.
             While not as prolific on digital devices as

fingerprint- and facial-recognition features, both iris- and

retina-scanning features exist for securing devices/data.           The
human iris, like a fingerprint, contains complex patterns that

are unique and stable.     Iris-recognition technology uses

mathematical pattern-recognition techniques to map the iris

using infrared light.     Similarly, retina scanning casts infrared

light into a person’s eye to map the unique variations of a

person’s retinal blood vessels.       A user can register one or both

eyes to be used to unlock a device with these features.           To

activate the feature, the user holds the device in front of his

or her face while the device directs an infrared light toward


                                    30
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 32 of 45 Page ID #:32




the user’s face and activates an infrared-sensitive camera to

record data from the person’s eyes.       The device is then unlocked

if the camera detects the registered eye.        Both the Samsung

Galaxy S8 and Note 8 (discussed above) have iris-recognition

features.   In addition, Microsoft has a product called “Windows

Hello” that provides users with a suite of biometric features

including fingerprint-, facial-, and iris-unlock features.

Windows Hello has both a software and hardware component, and

multiple companies manufacture compatible hardware, e.g.,
attachable infrared cameras or fingerprint sensors, to enable

the Windows Hello features on older devices.

            In my training and experience, users of electronic

devices often enable the aforementioned biometric features

because they are considered to be a more convenient way to

unlock a device than entering a numeric or alphanumeric passcode

or password.   Moreover, in some instances, biometric features

are considered to be a more secure way to protect a device’s

contents.
            I also know from my training and experience, as well

as from information found in publicly available materials

including those published by device manufacturers, that

biometric features will not unlock a device in some

circumstances even if such features have been enabled.          This can

occur when a device has been restarted or inactive, or has not

been unlocked for a certain period of time.         For example, with

Apple’s biometric unlock features, these circumstances include

when: (1) more than 48 hours has passed since the last time the


                                    31
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 33 of 45 Page ID #:33




device was unlocked; (2) the device has not been unlocked via

Touch ID or Face ID in eight hours and the passcode or password

has not been entered in the last six days; (3) the device has

been turned off or restarted; (4) the device has received a

remote lock command; (5) five unsuccessful attempts to unlock

the device via Touch ID or Face ID are made; or (6) the user has

activated “SOS” mode by rapidly clicking the right side button

five times or pressing and holding both the side button and

either volume button.     Biometric features from other brands

carry similar restrictions.      Thus, in the event law enforcement

personnel encounter a locked device equipped with biometric

features, the opportunity to unlock the device through a

biometric feature may exist for only a short time. I do not know

the passcodes of any devices likely to be found during the

search.
           In my training and experience, the person who is in

possession of a device or has the device among his or her

belongings at the time the device is found is likely a user of
the device.
           For these reasons, if while executing the warrant, law

enforcement personnel encounter a digital device that may be

unlocked using one of the aforementioned biometric features, the

warrant I am applying for would permit law enforcement personnel

to, with respect to any biometric sensor-enabled device that is

(a) located at the QI RESIDENCE or in the QI VEHICLE and

(b) falls within the scope of the warrant: (1) compel the use of

QI and/or LE’s thumb- and/or fingerprints on the device(s); and


                                    32
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 34 of 45 Page ID #:34




(2) hold the device(s) in front of the face of QI and/or LE with

her/his eyes open to activate the facial-, iris-, and/or retina-

recognition feature.     With respect to fingerprint sensor-enabled

devices, although I do not know which of the fingers are

authorized to access any given device, I know based on my

training and experience that it is common for people to use one

of their thumbs or index fingers for fingerprint sensors; and,

in any event, all that would result from successive failed

attempts is the requirement to use the authorized passcode or

password.
            Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.




                                    33
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 35 of 45 Page ID #:35




                            VII. CONCLUSION

           For all the reasons described above, there is probable

cause to believe that: QI committed bank fraud in violation of

18 U.S.C. § 1344, misuse of a passport in violation of 18 U.S.C.

§ 1544, and aggravated identity theft in violation 18 U.S.C.

§ 1028(A); that LE committed bank fraud in violation of 18

U.S.C. § 1344 and misuse of a passport in violation of 18 U.S.C.

§ 1544; and that QI and LE conspired to commit the same

offenses, in violation of 18 U.S.C. § 371.
           I further submit that there is probable cause to

believe that the items listed in Attachment B are evidence,

fruits, and instrumentalities of the offenses described in

Attachment B, and will be found in QI RESIDENCE and the QI

VEHICLE, as described in Attachments A-1 through A-2.


                                              SA LUIS OROZCO
                                         Attested to by the applicant
                                         in accordance with the
                                         requirements of Fed. R. Crim.
                                         P. 4.1 by telephone


                                         Luis Orozco
                                         Special Agent
                                         Diplomatic Security Service


Subscribed to and sworn before
        WK day of November,
me this ____
2020.


HONORABLE ALICIA G. ROSENBERG
UNITED STATES MAGISTRATE JUDGE




                                    34
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 36 of 45 Page ID #:36




                             ATTACHMENT A-1

                     QI RESIDENCE TO BE SEARCHED

     The property to be searched is the residence located at

1319 Parkside Drive, West Covina Ca, 91732 (the “QI

Residence”).   The location containing the QI residence is a

condominium building containing 4 individual units. 1319 is the

only two-story attached unit in the building. The condo is

accessible from Parkside Drive and from the rear parking lot

area. Parking spaces on the north side of the building and

Parkside Drive is to the south.       Each individual unit is labeled

with their respective address. The QI residence is clearly

marked with 1319 on the front door of the condo. The color of

the building light cream exterior and it has a black roof.
     The areas to be searched at the QI residence include: (a)

all rooms, porches, containers, and safes in the QI residence

(b) any garages, carports, storage spaces, or other outbuildings

belonging to the QI residence; and (d) any digital devices found

at the QI residence.




                                    35
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 37 of 45 Page ID #:37




                             ATTACHMENT A-2

                      QI VEHICLE TO BE SEARCHED



     The vehicle to be searched is a 2020 black Porsche bearing

California temporary license plate BG45E32 and vehicle

identification number WP0AA2A72LL102301 (the “QI Vehicle”). The

QI Vehicle is registered to Zhenyi QI.




                                    36
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 38 of 45 Page ID #:38




                              ATTACHMENT B

                          ITEMS TO BE SEIZED

           The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. § 1344

(Bank Fraud), 18 U.S.C. § 1544 (Misuse of a Passport), and 18

U.S.C. § 1028A (Aggravated Identity Theft), and conspiracy to

commit the same, in violation of 18 U.S.C. § 371 (collectively,

the “SUBJECT OFFENSES”), namely:

           a.    Records, documents, programs, applications, or

materials relating to any bank accounts, credit card accounts,

or other financial accounts;

           b.    Records, documents, programs, applications, or

materials relating to identity information, including

immigration, travel, or visa status, and other personal

identifying information;

           c.    Records, documents, programs, applications, or

materials relating to receipts or invoices for banking or

financial activity not in the name of QI or LE name, but with

the means of identification of another;

           d.    Records, documents, applications, or materials

containing indicia of occupancy, residency or ownership of any

location being searched (including surveillance video);

           e.    Equipment and software used to print banking and

identification cards, to create magnetic strips for banking and

identification cards, to use embossing machines to create

banking and identification cards, to use laser printers to




                                    37
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 39 of 45 Page ID #:39




create documents, and to use magnetic card readers to read and

re-encode banking and identification cards;

           f.    U.S. currency in excess of $10,000;

           g.    Gold and jewelry if worth is in excess of

$10,000;

           h.    Merchandise obtained with fraudulent identity

documents and banking information;

           i.    Records, documents, programs, applications, or

materials sufficient to show call log information, including all

telephone numbers dialed from any of the digital devices and all

telephone numbers accessed through any push-to-talk functions,

as well as all received or missed incoming calls;

           j.    Records, documents, programs, applications, or

materials sufficient to show SMS text, email communications,

social media messages and accounts, or other text or written

communications sent to or received from any of the digital

devices and which relate to the SUBJECT OFFENSES;

           k.    Documents and keys relating to public storage

units or safety deposit boxes; and
           l.    Any digital device used to facilitate the above-

listed violations (and forensic copies thereof).

           m.    With respect to any digital device used to

facilitate the above-listed violations:

                 i.   evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,


                                    38
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 40 of 45 Page ID #:40




browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.      evidence of the times the device was used;

                 vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;
                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.




                                    39
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 41 of 45 Page ID #:41




           As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

           As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

VIII.      SEARCH PROCEDURE FOR DIGITAL DEVICES
           In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or


                                    40
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 42 of 45 Page ID #:42




seize and transport the device(s) to an appropriate law

enforcement laboratory or similar facility to be searched at

that location.    The search team shall complete the search as

soon as is practicable but not to exceed 120 days from the date

of execution of the warrant.      The government will not search the

digital device(s) beyond this 120-day period without obtaining

an extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude
normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other


                                    41
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 43 of 45 Page ID #:43




evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the
other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been




                                    42
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 44 of 45 Page ID #:44




able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.
           In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and




                                    43
Case 2:21-cr-00200-RGK Document 1 Filed 11/20/20 Page 45 of 45 Page ID #:45




           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.
           During the execution of this search warrant, if QI

and/or LE is reasonably believed by law enforcement to be a user

of a biometric sensor-enabled device that is located at the QI

RESIDENCE, or in the QI VEHICLE and falls within the scope of

the warrant, the law enforcement personnel are authorized to:

(1) depress the thumb- and/or fingerprints of QI and LE onto the

fingerprint sensor of the device (only when the device has such

a sensor), and direct which specific finger(s) and/or thumb(s)

shall be depressed; and (2) hold the device in front of the face

of QI and LE with his or her eyes open to activate the facial-,

iris-, or retina-recognition feature, in order to gain access to

the contents of any such device. In depressing a person’s thumb

or finger onto a device and in holding a device in front of a

person’s face, law enforcement may not use excessive force, as

defined in Graham v. Connor, 490 U.S. 386 (1989); specifically,
law enforcement may use no more than objectively reasonable

force in light of the facts and circumstances confronting them

           The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                    44
